TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00120-CR







Marvin Tealer, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT


NO. 006718, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING






PER CURIAM

Marvin Tealer pleaded guilty to aggravated assault, enhanced by a previous felony
conviction.  See Tex. Penal Code Ann. § 22.02 (West 1994).  The district court adjudged him
guilty and assessed punishment at imprisonment for nineteen years as called for in a plea bargain
agreement.

The clerk's record contains a written waiver of appeal signed by appellant, his
attorney, and the trial court.  This document, which reflects a knowing and voluntary waiver of
the right to appeal, was signed after sentence was imposed in open court.  A defendant who
knowingly and intelligently waives his right to appeal may not thereafter appeal without the
consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also
Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex.
Crim. App. 1974).  There is nothing in the record to indicate that appellant has the court's
permission to pursue this appeal.

The appeal is dismissed.


Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed:   April 12, 2001

Do Not Publish